Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-95
               Lower Tribunal Nos. 18-13348 SP, 20-41 AP
                          ________________


         United Automobile Insurance Company, etc.,
                                  Appellant,

                                     vs.

              Professional Medical Group, Inc., etc.,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     Feiler & Leach, P.L., and Martin E. Leach, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Glob. Extreme, Inc. v. Advanced Aircraft Ctr., Inc., 122

So. 3d 487, 490 (Fla. 3d DCA 2013) (holding: “The standard of review for an

award of attorney's fees, whether based on contract or statute, is abuse of

discretion”) (citing Universal Beverage Holdings, Inc. v. Merkin, 902 So. 2d

288, 290 (Fla. 3d DCA 2005)). See also Frances v. State, 970 So. 2d 806,

813 (Fla. 2007) (observing: “Under the abuse of discretion standard,

‘[d]iscretion is abused only ‘when the judicial action is arbitrary, fanciful, or

unreasonable, which is another way of saying that discretion is abused only

where no reasonable [person] would take the view adopted by the trial

court.’”) (quoting Trease v. State, 768 So. 2d 1050, 1053 n. 2 (Fla. 2000))

(quotations omitted).




                                       2